Citation Nr: 0602921	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from June 1975 to 
April 1978, September 1979 to September 1982, and from 
October 1986 to August 1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.                  


FINDINGS OF FACT

1.  By a rating decision dated in February 2005, the RO 
granted the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for PTSD.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall decide all questions of law and fact necessary to a 
decision by VA under a law that affects the provision of 
benefits by VA to the veterans or the dependents or survivors 
of veterans.  38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by VA shall be 
subject to one review on appeal to VA.  Id.  Final decisions 
on such appeals shall be made by the Board.  Decisions of the 
Board shall be based on the entire record in proceedings and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).  The Board may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

In this context, by a March 2002 rating decision, the RO 
denied the appellant's claims of entitlement to service 
connection for PTSD, entitlement to service connection for a 
cervical spine disability, entitlement to a compensable 
rating for chondromalacia of the left knee, and entitlement 
to an evaluation in excess of 10 percent for disc disease of 
the lumbar spine.  In a letter, dated in April 2002, the 
appellant was provided notice of the March 2002 decision and 
of his appellate rights.  He filed a notice of disagreement 
(NOD) in April 2002 with respect to each of the 
aforementioned claims.  A statement of the case (SOC) was 
issued in April 2002.  

In September 2003, the RO received the appellant's VA Form 9, 
Appeal to Board of Veterans' Appeals.  However, in the 
appellant's September 2003 substantive appeal, the appellant 
specifically noted that he only wished to appeal the issue of 
entitlement to service connection for PTSD.  See 38 C.F.R. § 
20.202 (2005); Ledford v. West, 136 F.3d 776, 770-80 (Fed. 
Cir. 1998).  Accordingly, the claims for service connection 
for a cervical spine disability, a compensable rating for 
chondromalacia of the left knee, and entitlement to an 
evaluation in excess of 10 percent for disc disease of the 
lumbar spine, are not before the Board for appellate 
consideration.  See 38 C.F.R. §§ 20.200, 20.202 (2005).

In regard to the appellant's remaining claim for service 
connection for PTSD, the Board finds that this claim is also 
not before the Board for appellate consideration.  In this 
regard, and only as an aside to the decision in this matter, 
the appellant did not file a timely substantive appeal with 
respect to the claim of entitlement to service connection for 
PTSD.  As stated above, the claim for service connection for 
PTSD was denied in a March 2002 rating action.  A timely NOD 
was received in April 2002, and an SOC was issued later that 
month.  However, a substantive appeal was not received until 
September 2003.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. §§ 20.202, 
20.302 (2005).  Thus, a timely substantive appeal was not 
received as to this matter.  

Regardless, in a February 2005 rating action, the RO granted 
the appellant's claim of entitlement to service connection 
for PTSD.  As a result, the RO's decision awarding service 
connection for PTSD fully resolved the issue on appeal, and 
thus has rendered moot the claim of entitlement to service 
connection for PTSD on appeal to the Board.  Therefore, 
having resolved the appellant's claim in his favor, there is 
no longer a question or controversy remaining with respect to 
the issue of entitlement to service connection for PTSD.  38 
C.F.R. § 3.4 (2005).  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
initial award of service connection for PTSD, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.  The Board therefore has no 
jurisdiction to review this issue.  Accordingly, the issue is 
dismissed.


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


